Exhibit 10(a)(3) September 23, 2011 Sheila & William Steiner, Trustees Sheila Steiner Revocable Trust 2600 Island Boulevard- Unit 2006 Aventura, FL 33160 RE: Lease dated September 9, 2005 for th Street, th Street and th Street, Miami, FL Dear Sheila and William: This letter is to confirm that Steiner-Atlantic Corp is exercising its option under Section 23 of the above captioned Lease to renew the Lease for another 36-month period commencing November 1, 2011 and ending on October 31, 2014. Please confirm that you have received a copy of this letter by signing below. If you have any questions, feel free to contact me. Very truly yours, /s/ Michael S. Steiner Michael S. Steiner President RECEIVED BY: /s/ William K. Steiner William K. Steiner, Trustee /s/ Sheila Steiner Sheila Steiner, Trustee
